Case 2:18-cv-00391-HCM-LRL Document 111 Filed 03/04/20 Page 1 of 4 PageID# 6513
Case 2:18-cv-00391-HCM-LRL Document 111 Filed 03/04/20 Page 2 of 4 PageID# 6514
Case 2:18-cv-00391-HCM-LRL Document 111 Filed 03/04/20 Page 3 of 4 PageID# 6515
Case 2:18-cv-00391-HCM-LRL Document 111 Filed 03/04/20 Page 4 of 4 PageID# 6516




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of March, 2020, I electronically filed the foregoing
 with the Clerk of Court using CM/ECF system, which will send a notification of such filing to all
 counsel of record as listed below:
               William W. Tunner (VSB No. 38358)
               William D. Prince IV (VSB No. 77209)
               Michael G. Matheson (VSB No. 82391)
               ThompsonMcMullan, P.C.
               100 Shockoe Slip, 3rd Floor
               Richmond, Virginia 23219
               Tel: (804) 649-7545
               Fax: (804) 780-1813
               wtunner@t-mlaw.com
               wprince@t-mlaw.com
               mmatheson@t-mlaw.com
               Counsel for Defendants
                                             /s/
                                             Conrad M. Shumadine
                                             VSB No. 4325
                                             Counsel for Plaintiff
                                             WILLCOX & SAVAGE, P.C.
                                             440 Monticello Avenue, Suite 2200
                                             Norfolk, VA 23510
                                             Telephone: (757) 628-5500
                                             Fax: (757) 628-5566
                                             cshumadine@wilsav.com
                                             William Hibsher (Admitted Pro Hac Vice)
                                             Counsel for Plaintiff
                                             BRYAN CAVE LEIGHTON PAISNER LLP
                                             1290 Avenue of the Americas
                                             New York, NY 10104
                                             Telephone: (212) 541-2000
                                             Fax: (212) 541-4630
                                             wjhibsher@bclplaw.com
                                             Heather S. Goldman (Admitted Pro Hac Vice)
                                             Bryan J. Harrison (Admitted Pro Hac Vice)
                                             Counsel for Plaintiff
                                             BRYAN CAVE LEIGHTON PAISNER LLP
                                             1155 F Street, NW, Suite 700
                                             Washington, DC 20004
                                             Telephone: (202) 508-6000
                                             Fax: (202) 508-6200
                                             heather.goldman@bclplaw.com
                                             bryan.harrison@bclplaw.com
